Citation Nr: 1700086	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  14-39 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a respiratory/pulmonary disorder, to include tuberculosis (also claimed as lung condition and/or asbestosis) and to also include as secondary to asbestos and herbicide exposure during service.

2. Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer, to include as secondary to herbicide exposure during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1954 to September 1975.  This case comes before the Board of Veterans Appeals (Board) on appeal from the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in June 2013 and April 2014.

The June 2013 rating decision inter alia, (1) denied service connection for asbestosis due to asbestos exposure, (2) denied service connection for a lung condition, (3) confirmed and continued a May 2011 denial of service connection for tuberculosis, (4) confirmed and continued a May 2011 denial of service connection for a right knee condition, (5) confirmed and continued a May 2011 denial of service connection for left knee cartilage damage, and (6) confirmed and continued a May 2011 denial of service connection for prostate cancer.  The Veteran appealed the issues of service connection for asbestosis, lung condition, tuberculosis, and prostate cancer.  

The April 2014 rating decision increased the evaluation of the Veteran's service connected degenerative joint disease (cervical spine disability) from 10 percent to 20 percent, effective July, 23, 2013.  

In March 2016 the Board (by a VLJ other than the undersigned) recharacterized the asbestosis, lung condition, and tuberculosis issues as a claim to reopen service connection for a respiratory/pulmonary disorder, to include tuberculosis (also claimed as a lung condition and/or asbestosis) and to include as secondary to asbestos and herbicide exposure during service and remanded that issue, and the issue of reopening a claim of service connection for prostate cancer, to schedule the Veteran for a videoconference hearing before the Board.  The issue of entitlement to a rating in excess of 20 percent for degenerative joint disease, cervical spine was also remanded to be readjudicated and provided a statement of the case under Manlincon v. West, 12 Vet. App 238 (1999).  The case is now assigned to the undersigned.

In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

[The Board notes in a May 2016 statement of the case and May 2016 rating decision, the rating of the Veteran's service connected degenerative joint disease, cervical spine disability was increased to 30 percent, effective June 4, 2015.  As the Veteran has not appealed the rating, the issue is not currently before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed May 2011 rating decision denied service connection for tuberculosis based essentially on a finding that there was no evidence of a current disability.  Additional evidence was not received within one year of the May 2011 determination.

2. Evidence received since the May 2011 decision does not tend to show that the Veteran has a respiratory/pulmonary disorder diagnosis and therefore does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possible of substantiating the claim. 

3. An unappealed May 2011 rating decision denied service connection for prostate cancer based essentially on findings that (a) the Veteran's prostate cancer was not related to service and (b) he was not exposed to Agent Orange in service. 

4. Evidence received since the May 2011 decision raises a reasonable possibility of substantiating the claim.

5. The evidence is in equipoise as to whether the Veteran's service included service within the borders of Vietnam (as defined for presumptive service connection purposes).

6. The Veteran has been diagnosed with prostate cancer.


CONCLUSION OF LAW

1. The May 2011 rating decision denying service connection for tuberculosis and prostate cancer is final.  38 U.S.C.A. § 7105 (West 2014).

2. As to service connection for a respiratory/pulmonary disorder, new and material evidence has not been received, and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. As to service connection for prostate cancer, new and material evidence has been received, and the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014).

4. With reasonable doubt resolved in favor of the Veteran, exposure to Agent Orange is presumed.

5. The criteria for entitlement to service connection on a presumptive basis for prostate cancer have been met.  38 U.S.C.A. § 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to initial adjudication.  By correspondence dated in July 2012, VA provided adequate notice.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's service treatment records (STRs), personnel records, and pertinent postservice treatment records have been obtained.  He was afforded a VA respiratory examination in April 2013, which was adequate for adjudication purposes because the examiner indicated familiarity with the Veteran's medical history, elicited relevant information from the Veteran, and provided an adequate rationale for the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's claim of service connection for prostate cancer, the benefit sought is being granted.  There is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission for the claim of service connection for prostate cancer is harmless.

At the July 2016 videoconference hearing the undersigned advised the Veteran of what is necessary to substantiate his claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony and submissions reflect actual knowledge of what is needed to substantiate the claim.  He has not alleged a deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  The Veteran has not identified any additional pertinent evidence that remains outstanding. VA's duty to assist is met.


New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2015).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis (beyond consideration of whether the evidence received is new and material) is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

1. Respiratory/Pulmonary Disorder

Factual Background

Service treatment records (STRs) note that the Veteran was exposed to tuberculosis in October 1973, but are silent for any diagnosis or treatment for tuberculosis.  The Veteran's STRs are also silent for reports of, or treatment for, any other type of respiratory or pulmonary disorder.

A February 2000 VA physical examination noted the Veteran's lungs were "clear to auscultation bilaterally."

In August 2010 the Veteran filed a claim of service connection for tuberculosis.  In a September 2010 statement the Veteran reported he had a case of lung infection in 1980.

Between separation from service (in 1975) and May 2011, private and VA medical records were silent for any diagnosis, reports of, or treatment for, any respiratory or pulmonary disorders.  

A May 2011 rating decision denied service connection for tuberculosis based on a finding that there was no evidence that the Veteran was diagnosed or treated for tuberculosis after service.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it is final.  38 U.S.C.A. § 7105.

In June 2012 the Veteran requested that the claim of service connection for tuberculosis be reopened.  He also submitted new claims for service connection for asbestosis and a lung condition, claimed as due to second hand smoke and Agent Orange exposure. 

An April 2013 VA respiratory examiner noted that no respiratory or pulmonary disorder was then (or had ever been) diagnosed.  The examiner reported that the Veteran's lungs were clear and he had no cardiopulmonary disease.  The examiner reported that the Veteran did not have active tuberculosis and that there was no evidence of either an asbestos-related lung disease or of any other lung condition.

A June 2013 rating decision denied the Veteran's claims for service connection for tuberculosis, asbestos exposure, and a lung condition based on finding that there was no currently diagnosed lung disability.  

At the July 2016 videoconference hearing, the Veteran testified as to his exposure to tuberculosis and asbestos during service and stated that he had been treated for tuberculosis in service.  He also testified that he was not currently dealing with any lung disabilities and had not had any problems with his lungs in the last years.

VA and private medical records received since May 2011 are also silent for any diagnosis, reports of, or treatment for, any respiratory or pulmonary disorders.	

Analysis

After reviewing the newly received evidence, the Board finds that the evidence is insufficient to reopen the claim for entitlement to service connection for a respiratory or pulmonary disorder.  While the updated VA treatment records, VA examination, and the Veteran's testimony are new evidence (in that they were not previously associated with the record), they are not material (as defined by VA regulations) because they do not relate to the unestablished fact necessary to substantiate the claim (a currently diagnosed respiratory or pulmonary disability).  Therefore, the new evidence does not raise a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has not been received and the claim for service connection for a respiratory or pulmonary disability may not be reopened.


2. Prostate Cancer

Factual Background

The Veteran's STRs are silent for any diagnosis of, complaints of, or treatment for prostate cancer.  Private postservice treatment records show the Veteran was diagnosed with prostate cancer in May 2008.

In August 2010 the Veteran filed a claim for service connection for prostate cancer.  The following month, he stated that he was exposed to Agent Orange while in Vietnam during the 1970s.

In response to an inquiry from the RO, the Personnel Information Exchange System (PIES) found that, while several of the ships the Veteran served on were in the official waters of Vietnam during his service, there was no evidence that any of the ships docked or any other evidence of in-country service.

A May 2011 rating decision denied service connection for prostate cancer essentially on the basis that the Veteran was not exposed to Agent Orange during service.  

Evidence received since the May 2011 rating decision includes the Veteran's testimony at the July 2016 videoconference hearing that he was expose to Agent Orange, inter alia, when two of the ships on which he served went into the inland waterways of Vietnam.  

Analysis

Because service connection for prostate cancer was previously denied on the basis that the Veteran was not exposed to Agent Orange, for evidence to be new and material in the matters, it would have to be evidence (1) not previously of record that (2) tends to show that the Veteran was exposed to Agent Orange during service.  

The Veteran's July 2016 hearing testimony indicates that he was exposed to Agent Orange during service and, for purpose of reopening the claim, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim (particularly given the low threshold for reopening a previously denied claim as espoused by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010)).  Therefore, the additional evidence received is both new and material, and the claim for service connection for prostate cancer may be reopened.  38 U.S.C.A. § 5108.
Service Connection for Prostate Cancer

Legal Criteria

To prevail on the issue of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a causal link (nexus) between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Veterans who served in the Republic of Vietnam between certain dates in 1962 and 1975 are presumed exposed to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran was exposed to Agent Orange, there is also a presumption of service connection for listed disabilities, including prostate cancer.  38 C.F.R. § 3.309 (e). 

"Service in the Republic of Vietnam" includes, inter alia, service on the inland waters of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  What constitutes "inland waterways" is not defined by regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual provides that "inland waterways" include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  In a December 2008 Bulletin, the VA's Compensation and Pension Service indicated "inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  For the presumption of exposure to be extended to a "blue water" Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008).

A May 2009 VA memorandum notes that the Joint Services Records Research Center (JSRRC) did not find evidence that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The Veteran's DD Form 214 indicates that his military occupational specialty was barber and later store manager and that he was awarded the Vietnam Service Medal.  His service personnel records indicate that he was assigned to the USS Shangri-La from January 10, 1955 to June 17, 1957; the USS Kearsarge from August 9, 1959 to March 2, 1961 and June 28, 1961 to January 25, 1967; the USS Princeton from March 3, 1961 to June 27, 1961; the USS Picking from February 19, 1969 to June 19, 1969; the USS O'Brien from June 20, 1969 to November 19, 1969 and November 27, 1969 to October 22, 1970; the USS Ramsey from November 20, 1969 to November 26, 1969; and the USS Truxtun from October 23, 1979 to December 6, 1971. 

As noted above, the Veteran's STRs are silent for any diagnosis of, reports of, or treatment for prostate cancer; private treatment records show he was diagnosed with prostate cancer in May 2008.

The PIES response indicated that the Veteran had served on the USS Kearsarge, the USS O'Brien, and the USS Truxtun in the official waters of the Republic of Vietnam, but found no evidence of in-country service.

In September 2010, the Veteran stated he was exposed to Agent Orange while in Vietnam during the 1970s.

An April 2014 letter by private physician Dr. TL noted that the Veteran had been under his care for prostate cancer since 2008.  He also noted the Veteran indicated he was exposed to Agent Orange during service.

At the July 2016 videoconference hearing, the Veteran testified that he went into the inland waterways of Vietnam while on the USS Picking and the USS O'Brien. 

Analysis

It is not in dispute that the Veteran was diagnosed with prostate cancer in 2008.  His STRs are silent for reports, treatment, findings, or a diagnosis of prostate cancer.  Therefore, the Veteran's claim turns on whether he had exposure to Agent Orange.  

The Veteran does not contend, and his service records do not indicate that he was stationed in Vietnam on a permanent charge of station basis.  Rather, the Veteran states that he went into the inland waters of Vietnam while on board the USS Picking and the USS O'Brien.

The RO attempted to verify that the Veteran served in the Republic of Vietnam; however, the JSRRC determined that there is no evidence that he served in the Republic of Vietnam or in its "brown water" inland waterways during the Vietnam Era.  The question of whether the Veteran served in Vietnam, however, like all questions before the Board, must be considered based on all relevant evidence and the statutory and regulatory requirements to consider "all information and lay evidence of record."  38 U.S.C. § 5107(b).  Moreover, each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

At the July 2016 videoconference hearing, the Veteran testified that he entered the inland waterways of Vietnam while serving on the USS Picking and the USS O'Brien.  Both ships appear on the Veterans Benefits Administration's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, the USS Picking as a ship "operating primarily or exclusively on Vietnam's inland waterways" on November 16, 1965, and the USS O'Brien as a ship "operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore," (for example, sending a whaleboat ashore on December 16, 1969) (emphasis added, in both cases).  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated June 15, 2016).  While the Veteran was not serving aboard the USS Picking on November 16, 1965, he was serving aboard the USS O'Brien on December 16, 1969. 

Given that the Veteran stated that he entered the inland waterways of Vietnam aboard the USS O'Brien and the corroborating evidence noted above, the Board finds that the evidence is at least in equipoise as to whether the Veteran has qualifying service in Vietnam.  Consequently, herbicide exposure is presumed and, additionally, entitlement to service connection for prostate cancer is also presumed.  


ORDER

As to service connection for a respiratory or pulmonary disorder, the appeal seeking to reopen the claim is denied.

As to service connection for prostate cancer, new and material evidence has been received and the claim for is reopened.

Entitlement to service connection for prostate cancer is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


